DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of national stage entry under 35 U.S.C. §371 of International Application No. PCT/IN2017/050603, filed on Dec. 19, 2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 201621043549 filed 12/20/2016, which papers have been placed of record in the file.  
Claims 1-17 are pending. 


Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 16-17, drawn to a corrosion resistant coating composition, classified in C09D 5/10.
II. Claims 11-15, drawn to a method of making a corrosion resistant coating composition, classified in C09D 5/002.

The inventions are independent or distinct, each from the other because:
I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be used in a different process, such as a method of making a film having a thickness of less than 1 µm and/or utilizing particles that are less than 1x1 mm. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ryan Alley on 3/7/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10, 16-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Objections

Claims 8, 16-17 are objected to because of the following informalities:  
Claim 7 recites in part … at least one of … and PTFE. However, it appears claim 7 should recite … at least one of … [[and]] or PTFE.
Claim 8 recites the film is bi-axially, although claim 1 already recites the polymer of the film is bi-axially oriented, which appears to be redundant. 
Claim 9 recites in part … at least one of … hafnium or molybdenum, titanium nitride, silicon carbide, or tungsten carbide and diamond or graphite. However, it appears claim 9 should recite … at least one of … hafnium, [[or]] molybdenum, titanium nitride, silicon carbide, [[or]] tungsten carbide, [[and]] diamond, or graphite.
or alcohol propylene glycol ethers.
Claim 16 recites the limitation "the substrate" in line 2 although it appears “a substrate” could be recited. 
Claim 17 is subsumed by this objection because of its dependence. 
Appropriate correction and/or clarification is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites in part …at least 0.1% particles … although no units are recited. The specification examples utilize weights as the unit of measurement, although it is unclear what units were intended. Hence, one skilled in the art would not understand what amount of particles are required to meet the claim. 
Claims 2-10, 16-17 are subsumed by this rejection because of their dependence.  
Claim 2 recites in part …up to 10% of the composition. However, claim 2 does not specify any units for the amount.  Hence, one skilled in the art would not understand what amount of particles are required to meet the claim.
Claims 4-5 recites a thickness in units of “µ” which is not defined by the specification. For purposes of examination, units of µm will be considered. 
Claim 16 recites in part … the substrate has a corrosion resistance of at least 500 hours by the ASTM B 117 salt spray test. However, it would not be clear why a substrate having the claimed corrosion resistance would be claimed. The specification tests the corrosion of a coated substrate, not a substrate per se. Hence, it would not be clear why a substrate is tested for corrosion resistance, and not a coated substrate. For purposes of examination, a coated substrate will be considered. 
Appropriate correction and/or clarification is required. 
	


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koevenig et al. (5,262,464) in view of Bower et al. (US 2011/0274796).
	Regarding claim 1: Koevenig is directed to a corrosion coating composition comprising: 
a paint and 

	 Bower is directed to a film composition resistant to oxygen and moisture vapor ([0002]) (equivalent to a corrosion-resistant coating) comprising:
a paint of a polymer base layer that comprises a polymer ([0016]) and up to about 95 wt% preferably 2-90 wt% of reclaimed metalized polymer particles ([0014]). One skilled in the art would have been motivated have included the biaxially oriented metalized polymer film particles of Bower as the rust inhibitor of choice in Koevenig for improved oxygen barrier properties ([0023] Bower) as well as to resist oxygen and moisture vapor ([0002] Bower) and to recycle waste material that would otherwise be un-reusable as raw material because of the metal coating on the polymer. ([0015] Bower). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have utilized the biaxially oriented metalized polymer film particles of Bower as the rust inhibitor of choice in Koevenig.
The particles of Bower are not soluble in a solvent or dispersion medium of the paint in Koevenig. Specifically, the solvent or dispersion medium in Koevenig is water, i.e. the composition is a dispersion of suspended particles in water.
Regarding claim 2: Example 2-4 of Koevenig comprise at least 0.1 wt% rust inhibitor and less than 10% of the composition. 
Regarding claims 3-5: The thickness of the metalized reclaimed film is 1-100 µm ([0012] Bower) (equivalent to 1µ to 200µ). 
Regarding claim 7: The film of Bower is a polyethylene terephthalate film ([0020] Bower). Low density polyethylene and nylon (aliphatic polyamide) are also mentioned at [0020] Bower. 
Regarding claim 8: The bi-axially oriented film or Bower is made with vacuum deposition ([0004] and [0021] Bower). 
Regarding claim 9: The deposited metal is preferably aluminum ([0021] Bower). 
Regarding claim 10: The dispersion medium in Koevenig is water. A solvent can also be added. Solvents of toluene, ethanol are also suitable (see claim 8 of Koevenig). 
Regarding claim 16: Koevenig is directed to a corrosion coating composition comprising: 
a paint and 
	at least 0.1 % additives including rust inhibitors (col. 6 ll. 1-8 Koevenig), although particles of a bi-axially oriented polymer film that is not soluble in a solvent or a dispersion medium of the paint is not mentioned. 
	 Bower is directed to a film composition resistant to oxygen and moisture vapor ([0002]) (equivalent to a corrosion-resistant coating) comprising:
a paint of a polymer base layer that comprises a polymer ([0016]) and up to about 95 wt% preferably 2-90 wt% of reclaimed metalized polymer particles ([0014]). 
The particles of Bower are not soluble in a solvent or dispersion medium of the paint in Koevenig. Specifically, the solvent or dispersion medium in Koevenig is water, i.e. the composition is a dispersion of suspended particles in water.
The combination of Bower and Koevenig doesn’t mention a substrate that has a corrosion resistance of at least 500 hours by the ASTM B 117 salt spray test. 
However, the coated substrate produced in Koevenig and Bower is substantially identical to the coated substrate produced in the instant invention as discussed previously.
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Koevenig and Bower suggests a coated substrate having a corrosion resistance within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koevenig and Bower as applied to claim 1 above, and further in view of Rohit et al. (American Journal of Engineering and Applied Science 2016, 9(4): 913.920). 
Regarding claim 6: The combination of Koevenig and Bower mentions the source of metalized polymer material is shredded form and sometimes referred to as flake ([0017] Bower), although a specific size is not mentioned. 
. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koevenig and Bower as applied to claim 16 above, and further in view of Wilbur et al. (US 2014/0141268). 
Regarding claim 17: The combination of Koevenig and Bower mentions metallic substrates including cold rolled steel (col. 6 ll. 43-46 Koevenig), although a substrate of claim 17 is not specifically mentioned. 
Wilbur is directed to a coating composition used to provide protection to a substrate ([0003] Wilbur). Suitable substrates include cold rolled mild steel as well as phosphoric acid treated steel (phosphate steel) and aluminum [0090] Wilbur). 




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764